 1

 2

 3

 4

 5

 6

 7
                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON
 8
                                AT SEATTLE
 9

10        CARMEN JOHN PERRI,             CASE NO. C19-0132JLR

11                       Plaintiff,      SHOW CAUSE MINUTE ORDER
                 v.                      (RELATING TO ALL CASES)
12
          MAYFLOWER PARK HOTEL,
13
          INC.
14
                         Defendant.
15        CARMEN JOHN PERRI,             CASE NO. C19-0137JLR
16                       Plaintiff,
                 v.
17

18        425 QUEEN ANNE, LLC.

19                       Defendant.

20

21

22


     ORDER - 1
 1

 2
           CARMEN JOHN PERRI,                           CASE NO. C19-0139JLR
 3
                                Plaintiff,
 4                v.

 5         621 APARTMENTS, LLC,

 6                              Defendant.

 7         CARMEN JOHN PERRI,                           CASE NO. C19-0144JLR

 8                              Plaintiff,
                  v.
 9
           SORRENTO HOTEL
10         PARTNERSHIP,
11                              Defendant.
12         CARMEN JOHN PERRI,                           CASE NO. C19-0297JLR

13                              Plaintiff,
                  v.
14

15         2301 THIRD AVENUE, LP,

16                              Defendant.

17         The following minute order is made by the direction of the court, the Honorable
18   James L. Robart, U.S. District Judge:
19         It is ORDERED that counsel show cause by July 15, 2019, why the above
20   consolidated actions should not be dismissed for failing to comply with Order Regarding
21   Initial Disclosures, Joint Status Report and Early Settlement (Dkt. # 12). Although
22   Plaintiff Carmen John Perri and Defendant 621 Apartments, LLC filed a Joint Status


     ORDER - 2
 1   Report in C19-0139JLR (Dkt. # 14 in C19-0139JLR), the parties failed to file a

 2   consolidated report signed by all counsel in C19-0132JLR in accordance with the Order

 3   of Consolidation (Dkt. # 10). Absent a timely response to this Order, the action SHALL

 4   BE DISMISSED without prejudice.

 5         Filed and entered this 3rd day of July, 2019.

 6
                                                   WILLIAM M. MCCOOL
                                                   Clerk of Court
 7
                                                   s/ Ashleigh Drecktrah
 8                                                 Deputy Clerk

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
